On April 5, 2002, pursuant to Gov.Bar R. X, this court imposed a monetary sanction and suspended respondent, Fred Lauverture Newsom Jr., Attorney Registration No. 0027084, last known business address in Columbus, Ohio. On January 17, 2003, movant, Columbus Bar Association, filed a motion for order to show cause why respondent should not be held in contempt for failing to obey this court’s April 5, 2002 order. Upon consideration thereof,
IT IS ORDERED by this court that the motion be and is hereby granted to the extent that respondent show cause by filing a written response with the Clerk of this court on or before 20 days from the date of this order why respondent should not be held in contempt.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.